Case: 21-30639   Document: 00516444303      Page: 1   Date Filed: 08/23/2022




          United States Court of Appeals
               for the Fifth Circuit                          United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                               August 23, 2022
                             No. 21-30639                       Lyle W. Cayce
                                                                     Clerk

   Uptown Grill, L.L.C.,

                                     Plaintiff—Appellee/Cross-Appellant,

                                versus

   Camellia Grill Holdings, Inc.,

                                   Defendant—Appellant/Cross-Appellee,

   _____________

   Camellia Grill Holdings, Inc.,

                                     Plaintiff—Appellant/Cross-Appellee,

                                versus

   Grill Holdings, L.L.C.; Chartres Grill, L.L.C., doing
   business as Grill; Uptown Grill of Destin, L.L.C.; Rano,
   L.L.C.; Hicham Khodr; K & L Investments, L.L.C.;
   Robert's Gumbo Shop, L.L.C.,

                                 Defendants—Appellees/Cross-Appellants,

   _____________

   Camellia Grill Holdings, Inc.,

                                     Plaintiff—Appellant/Cross-Appellee,
Case: 21-30639      Document: 00516444303          Page: 2   Date Filed: 08/23/2022

                                    No. 21-30639



                                       versus

   Charters Grill, L.L.C., doing business as Grill; Rano,
   L.L.C.; Hicham Khodr; Uptown Grill, L.L.C.; Uptown
   Grill of Destin, L.L.C.; K & L Investments, L.L.C.;
   Robert's Gumbo Shop, L.L.C.; Grill Holdings, L.L.C.,

                                        Defendants—Appellees/Cross-Appellants.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:13-CV-6560
                            USDC No. 2:14-CV-810
                            USDC No. 2:14-CV-837


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          This cross-appeal in a trademark dispute reaches us after years of
   litigation, including three prior appeals to this Court. We are now presented
   with appeals of three of the district court’s rulings: (1) a ruling denying a
   motion to dismiss; (2) a ruling entering a permanent injunction; and (3) a
   ruling denying a motion for Rule 11 and § 1927 sanctions. Across the board,
   we AFFIRM.
                                         I.
                                         A.
          Michael Shwartz and his family owned and operated the Camellia
   Grill restaurant on Carrollton Avenue in New Orleans for decades. See
   Uptown Grill, L.L.C. v. Shwartz, 817 F.3d 251, 254 (5th Cir. 2016)
   (hereinafter “Uptown Grill I”); see also Uptown Grill, L.L.C. v. Camellia Grill
   Holdings, Inc., 920 F.3d 243, 245 (5th Cir. 2019) (hereinafter “Uptown Grill




                                         2
Case: 21-30639        Document: 00516444303             Page: 3      Date Filed: 08/23/2022




                                        No. 21-30639


   II”). In 1999, Shwartz formed Camellia Grill Holdings, Inc. (“CGH”) for
   the purpose of owning federally-registered Camellia Grill trademarks.
   Uptown Grill I, 817 F.3d at 254.
           In 2006, Shwartz agreed to sell the Carrollton restaurant to Hicham
   Khodr. Id. The sale involved three contracts between entities owned by
   Shwartz and entities owned by Khodr, 1 all executed in August 2006:
       1. In the Cash Sale, executed August 11, 2006, Shwartz sold the
           immovable property located at the Carrollton Avenue location
           (“Carrollton restaurant”) to an entity owned by Khodr for $490,000.
       2. In the Bill of Sale, also executed August 11, 2006, Shwartz (through
           Camellia Grill, Inc. and CGH) sold ownership of “tangible personal
           property” and certain specific property, including “[a]ll furniture,
           fixtures and equipment, cooking equipment, kitchen equipment,
           counters, stools, tables, benches, appliances, recipes, trademarks,
           names, logos, likenesses, etc., and all other personal and/or movable
           property . . . located within or upon the property” to Uptown Grill,
           L.L.C. (owned by Khodr) for $10,000.
       3. In the License Agreement, executed August 27, 2006, CGH
           (Shwartz) alone licensed to Grill Holdings, LLC (Khodr) the right to
           use certain defined “Marks,” including “[a]ll ‘Camellia Grill’ marks
           on file with the United States Patent and Trademark Office” and
           “[a]ll ‘trade dress’ associated with the ‘Camellia Grill’ Restaurant,”
           for $1,000,000 plus royalties. The License Agreement also contained


           1
             For ease of reference, in this opinion the Hicham Khodr-affiliated entities
   (Uptown Grill, L.L.C., RANO, L.L.C., The Grill Holdings, L.L.C., and Chartres Grill,
   L.L.C.) are sometimes referred to generally as the “Khodr Parties,” and the Michael
   Shwartz-affiliated entities (Shwartz himself, Camellia Grill Holdings and Camellia Grill,
   Inc.) are sometimes referred to as the “Shwartz Parties,” except where necessary to
   distinguish between particular entities.




                                              3
Case: 21-30639     Document: 00516444303           Page: 4   Date Filed: 08/23/2022




                                    No. 21-30639


          a provision stating that “[u]pon termination of this Agreement,
          Licensee shall avoid any action or the continuance of any condition
          which might suggest to the public that Licensee has any right to the
          Marks, or that Licensee continues to be associated with Licensor” and
          that, also upon termination, “all rights and privileges granted to
          Licensee hereunder will immediately cease and will revert to Licensor.
          Licensee will discontinue use of all Marks.”
   The Bill of Sale and the License Agreement have been the subjects of
   extensive state and federal court litigation, as described below. The
   Carrollton restaurant is the only Camellia Grill-style restaurant currently in
   operation; however, Hicham Khodr operated a Camellia Grill-style
   restaurant from 2010 to 2017 on Chartres Street in the French Quarter.
                                        B.
          In 2008, The Grill Holdings, L.L.C. (Khodr) filed suit in the Civil
   District Court for the Parish of Orleans seeking a declaratory judgment as to
   whether CGH (Shwartz) had the right to audit their books and records under
   the License Agreement. The state district court ruled in CGH’s favor on
   summary judgment, and the Louisiana Fourth Circuit Court of Appeal
   denied writ.
          In 2011, it was CGH that filed suit in the Civil District Court for the
   Parish of Orleans, arguing that The Grill Holdings had breached the terms of
   the License Agreement, and asking for the License Agreement’s termination.
   The Civil District Court granted summary judgment in favor of CGH,
   declaring the License Agreement to be terminated effective May 25, 2012,
   “restoring all rights to the licenses marks to the mover,” CGH. On appeal,
   the Louisiana Fourth Circuit affirmed the district court’s holding that The
   Grill Holdings had breached the License Agreement (though the appeals
   court amended the effective date of termination of the License Agreement to




                                         4
Case: 21-30639        Document: 00516444303              Page: 5      Date Filed: 08/23/2022




                                         No. 21-30639


   be June 1, 2011). See The Grill Holdings, L.L.C. v. Camellia Grill Holdings,
   Inc., 120 So. 3d 294 (La. Ct. App. 2013). The Louisiana Supreme Court
   denied writ.
           Of note, neither party asserts that the state courts ever interpreted the
   Bill of Sale.
                                               C.
           While the state court litigation was on appeal, the federal litigation
   began when CGH filed a complaint in the Eastern District of Louisiana on
   July 23, 2013 against Grill Holdings (Khodr) and the City of New Orleans
   seeking to remedy trademark infringement by preventing the city from
   designating the Carrollton Avenue location as a historic landmark. Uptown
   Grill I, 817 F.3d at 255. The district court denied CGH’s motion for a
   preliminary injunction, see Camellia Grill Holdings, Inc. v. New Orleans City,
   2013 WL 4431344 (E.D. La. 2013), and thereafter granted CGH’s motion for
   voluntary dismissal. Uptown Grill I, 817 F.3d at 255. While the motion for
   voluntary dismissal was pending, Uptown Grill (Khodr) filed a Complaint for
   Declaratory Relief against Shwartz, CGH, and Camellia Grill, to determine
   the parties’ respective rights to the ownership and use of the trademarks as
   to the Carrollton restaurant. 2 Uptown Grill I, 817 F.3d at 255.
           After CGH’s motion for voluntary dismissal was granted, CGH filed
   in the first state court litigation supplementary pleadings asserting trademark
   infringement because of continued use of the trademarks even though the
   License Agreement had been terminated. Grill Holdings removed that case
   to federal district court, and CGH’s motion to remand to state court was
   denied. The cases were consolidated in the district court. Both parties filed


           2
              Shwartz characterizes Uptown Grill’s suit as a “direct response” to a cease-and-
   desist letter sent by CGH.




                                               5
Case: 21-30639      Document: 00516444303            Page: 6     Date Filed: 08/23/2022




                                      No. 21-30639


   motions for summary judgment. The district court concluded that the Bill of
   Sale transferred ownership of the trademarks within or upon the Carrollton
   restaurant to Uptown Grill and then sua sponte held that the Bill of Sale in fact
   transferred all of Shwartz’s rights in Camellia Grill trademarks to Uptown
   Grill and that the License Agreement had no effect.
          The Shwartz parties appealed, and this Court affirmed the district
   court’s first holding but reversed and remanded on its second. See generally
   Uptown Grill I, 817 F.3d 251. In reaching its holding, we considered whether
   the doctrine of laches barred the suit. Id. at 256-57. We ultimately concluded
   that it did not, explaining:
          The Shwartz parties argue that because Uptown Grill did not
          assert rights to the trademarks included in the Bill of Sale
          during the first five years of their litigation, it should be
          equitably barred by the doctrine of laches from seeking
          declaratory relief. To establish laches, the Shwartz parties
          must prove that Uptown Grill delayed in asserting the rights at
          issue; that the delay is inexcusable; and that the Shwartz parties
          have suffered undue prejudice as a result of the delay. The
          Shwartz parties have not met their burden. Uptown Grill was
          not a party to any litigation where ownership of the trademarks
          was at issue until it filed its action for declaratory judgment on
          December 3, 2013, in response, as previously noted, to CGH’s
          motions in state court attacking use of the trademarks. Uptown
          Grill did not unreasonably delay in asserting whatever rights in
          the trademarks the Bill of Sale transferred. In addition, even if
          the earlier litigation between Camellia Grill, Inc., CGH, and/or
          any of Khodr’s entities could somehow be imputed to Uptown
          Grill, the License Agreement, not the Bill of Sale, was at issue
          in those cases. Accordingly, Uptown Grill may not be punished
          for failing to assert the Bill of Sale in prior litigation, and laches
          is inapplicable.




                                            6
Case: 21-30639      Document: 00516444303           Page: 7    Date Filed: 08/23/2022




                                     No. 21-30639


   Id. (citation omitted). We then went on to analyze the Bill of Sale, expressly
   “declin[ing] the Shwartz parties’ invitation to consider parol evidence such
   as the License Agreement” and concluding that the Bill of Sale “clearly and
   unambiguously transfers to Uptown Grill the trademarks within or upon the
   Carrollton Avenue location.” Id. at 258.
          We were less convinced by the district court’s sua sponte conclusion
   that Uptown Grill owned all of the Camellia Grill trademarks. Id. at 258-59.
   We could not conclude, based on the record, that “the district court’s
   understanding concerning the scope of the parties’ agreements was ‘tested
   adversarially.’” Id. at 259 (citation omitted). We observed:
                  For years, throughout an audit and litigation up to the
          Louisiana Supreme Court, the parties here consistently treated
          the License Agreement as valid and binding. While Uptown
          Grill was never formally involved in the disputes, it is an
          “affiliate” of Grill Holdings pursuant to Section 4.10 of the
          License Agreement and, under that provision, is included in
          the term “Licensee.” The “Licensee” under the Agreement
          is required to cause any “licensee” to abide by the
          Agreement’s provisions, Section 6.4, and the Licensee agrees,
          in Section 5, that “all of the Licensor’s right, title and interest
          in and to the Marks shall remain the property of the Licensor.”
          The parties have never litigated the proposition that because of
          the Bill of Sale, the License Agreement did not cover the use of
          Camellia Grill marks apart from the Carrollton Avenue
          location. Indeed, they litigated the scope of the License
          Agreement to the Louisiana Supreme Court, the Khodr parties
          lost, and as a result they paid CGH’s attorneys’ fees and ceased
          using the marks at the French Quarter location.
                 During this federal court litigation, and wholly
          consistent with the parties’ prior acts and practice, Uptown
          Grill has only sought a recognition of its right to use the marks
          at the Carrollton Avenue location. Numerous indications of
          this limited request for relief appear in Uptown Grill’s




                                          7
Case: 21-30639       Document: 00516444303          Page: 8    Date Filed: 08/23/2022




                                     No. 21-30639


          pleadings. Further, Section 10.3 of the License Agreement
          provides that “Licensee will not attack the title or any rights of
          Licensor in and to the Marks, attack the validity of [the License
          Agreement], or do anything either by omission or commission
          which might impair, violate or infringe the Marks.” In practice,
          Uptown Grill’s actions demonstrate that it has abided by this
          provision as an “affiliate” of the Licensee, Grill Holdings.
                  In sum, while CGH may well be bound by a mis-drafted
          Bill of Sale, the court must consider whether Uptown Grill
          should be bound by its pleadings, representations in court, and
          practice with respect to a License Agreement for which its
          affiliate, Grill Holdings, paid a million dollars. At least, the
          court must take all facts and circumstances of the parties’
          contractual relations, litigation tactics, and applicable
          trademark law into consideration before reinstating relief
          plainly beyond the plaintiffs’ pleadings.
   Id. at 259-60 (footnote omitted). Accordingly, the case was remanded to the
   district court.
          Back in the district court, the parties again moved for summary
   judgment. The district court ultimately ruled, as relevant here, that (1) the
   Bill of Sale did assign all Camellia Grill trademark rights to the Khodr parties,
   as well as trade dress rights associated with the Carrollton restaurant; (2) the
   Shwartz parties could not sustain a trade dress infringement claim on the
   merits; (3) with respect to the breach of contract claims, the parties were
   bound by the License Agreement but the Shwartz parties could not prove
   breach of contract as to the trade dress; and (4) operation of the Chartres
   restaurant during two time periods was a breach of the License Agreement
   (the court held a bench trial on this point), but no compensable damages were
   shown by the Shwartz parties, so an injunction was the only available remedy.




                                          8
Case: 21-30639        Document: 00516444303             Page: 9      Date Filed: 08/23/2022




                                         No. 21-30639


   See Uptown Grill II, 920 F.3d at 246-47. The Shwartz parties appealed, again, 3
   to this Court.
           In our Uptown Grill II opinion, we first examined whether Shwartz
   retained any interest in the trademarks after the Bill of Sale, ultimately
   concluding that he did not. 920 F.3d at 247. We wrote: “[w]ithout looking
   outside the four corners of the Bill of Sale, and given the technical
   understanding of the term ‘trademark,’ the contract unambiguously
   transfers ‘all of [Shwartz’s] right, title, and interest’ in the Camellia Grill
   trademarks.” Id. at 249 (second alteration in original).
           We then rejected Shwartz’s arguments that the License Agreement
   allowed him to retain interest. First, we noted that “we cannot look to the
   later-executed License Agreement to create ambiguity regarding the
   technical terms used in the Bill of Sale. Given the dictates of trademark law
   and the technical understanding of trademarks, the Bill of Sale’s assignment
   of the Camellia Grill trademark rights — all of them — is unambiguous.” Id.
   We further explained:
                  Shwartz argues that finding the Bill of Sale to have
           assigned all trademark rights to Khodr is in direct tension with
           the License Agreement. If Shwartz sold all trademark rights to
           Khodr in the Bill of Sale, then Shwartz could not turn around
           and license these rights in the License Agreement. There
           would be no reason for Khodr to pay $1 million to license rights
           he already owned, or to agree to a contract provision
           acknowledging that Shwartz retained ownership.
                The district court continued to enforce the License
           Agreement “to the extent permissible under the law” given


           3
           In fact, this Court had already seen another appeal, in Shwartz v. Khodr, 733 Fed.
   App’x 215 (5th Cir. 2018). That appeal, in which Shwartz brought fraud claims against
   Khodr, was dismissed for lack of standing and is not relevant to this appeal.




                                               9
Case: 21-30639     Document: 00516444303            Page: 10      Date Filed: 08/23/2022




                                     No. 21-30639


          that all parties have always treated it as valid. The parties
          appear to have made a mutual mistake as to a material, basic
          assumption upon which the License Agreement was made: that
          Shwartz had rights to license. Under Louisiana law, this would
          render the License Agreement “relatively null.” LA. CIV.
          CODE ANN. art. 2031. Such a contract may be enforced. Id.
          And relative nullity “may be invoked only by those persons for
          whose interest the ground for nullity [such as mutual mistake]
          was established, and may not be declared by the court on its
          own initiative.” Id. Because Khodr is not attempting to nullify
          the License Agreement, we will enforce it as far as possible.
                 However, as this court previously held, the License
          Agreement does not supersede or modify the Bill of Sale.
          [Uptown Grill I], 817 F.3d at 258 n.2. Therefore, Shwartz
          cannot sustain his claims of trademark ownership on the basis
          of the License Agreement.
   Id. at 250. We also concluded that the Bill of Sale assigned all of the Camellia
   Grill trade dress rights to the Khodr parties. Id. at 250-51. Because the Bill of
   Sale assigned all Camellia Grill-associated trademark and trade dress rights
   to the Khodr parties, we then held that the Shwartz parties’ Lanham Act
   infringement claims “must fail,” thereby affirming the district court’s
   conclusion that “infringement damages are unwarranted.” Id. at 251.
          Finally, we considered “whether the License Agreement afforded
   Shwartz any enforceable contract rights.” Id. On this question, we first
   examined the district court’s holding that the Shwartz parties could not bring
   a breach of contract claim based on trade dress because the elements of the
   putative trade dress were not defined in the License Agreement. We
   disagreed, offering the following definition of trade dress:
          “Trade dress” is a technical term that can be given its technical
          meaning. See LA. CIV. CODE ANN. art. 2047. Therefore, the
          elements of a claimed trade dress need not necessarily be
          articulated in a contract for a party to enforce his rights under




                                          10
Case: 21-30639          Document: 00516444303            Page: 11       Date Filed: 08/23/2022




                                          No. 21-30639


            the contract. Instead, we interpret “trade dress” to mean “the
            total image and overall appearance of a product [that] may
            include features such as the size, shape, color, color
            combinations, textures, graphics, and even sales techniques
            that characterize a particular product.” Test Masters Educ.
            Servs., Inc., 791 F.3d at 565 (quotation omitted).
   Id. at 251. We then quoted the eight elements identified by the district court
   as alleged elements of trade dress 4 and “reverse[d] the district court’s denial
   of summary judgment on the trade-dress breach of contract claim and
   remand[ed] for proceedings to determine if Khodr breached the License
   Agreement by using the above-detailed alleged trade dress at the Chartres
   restaurant.” Id. We also affirmed the district court’s ruling that there were
   no compensable damages based on the use of trademarks and rejected the
   Shwartz parties’ argument that the district court abused its discretion when
   determining the scope of the injunction by not including in it Hicham Khodr
   the person (as opposed to his wholly-owned entities). Id. at 251-52.
   Accordingly, the district court’s injunction — prohibiting Chartres Grill,
   The Grill Holdings, and Uptown Grill from using the trademarks at any
   location other than the Carrollton restaurant — was upheld. Id.
            Again, the case was remanded. The parties filed more motions. First,
   the Shwartz parties moved for summary judgment, asking the district court
   to find that the Khodr parties breached the License Agreement by using


            4
                These were:
            (1) the “straw popping” routine, (2) U-shaped counters, (3) audible order
            calling routing, (4) pink and green wall scheme, (5) separate pie cases on
            the rear wall at both ends cooking line, (6) stainless steel stemmed stools
            with green cushions, (7) individual counter checks handed to each
            customer, [and] (8) fluted metal design under the counters and above the
            cooking line.
   Id. (alteration in original).




                                                11
Case: 21-30639     Document: 00516444303           Page: 12   Date Filed: 08/23/2022




                                    No. 21-30639


   Camellia Grill trade dress at the Chartres restaurant after the termination of
   the License Agreement; next, the Khodr parties filed a motion for partial
   summary judgement on the trade dress injunction, arguing that the Shwartz
   parties lacked standing because the Khodr parties were not currently using
   any trade dress outside of the Carrollton restaurant; then, the Shwartz parties
   filed a motion to dismiss for lack of jurisdiction under the Rooker-Feldman
   doctrine; and, finally, the Khodr parties filed a motion for sanctions against
   the Shwartz parties for “abusive and harassing” conduct.
          In January 2021, the district court issued an Order and Reasons that
   (1) denied the Shwartz parties’ motion to dismiss for lack of jurisdiction; (2)
   denied the Khodr parties’ motion for sanctions; (3) determined that the
   Khodr parties had breached the License Agreement’s post-termination
   provisions; and (4) decided that the trade dress elements should be limited
   to that which is protectable under the Lanham Act and that, because the
   parties had submitted insufficient evidence to determine the scope of the
   trade dress, a trial would be held on the issue. See Uptown Grill, LLC v.
   Shwartz, No. 13-6560, 2021 WL 269710 (E.D. La. Jan. 27, 2021).
          The Shwartz parties then filed a motion to alter or amend the district
   court’s Order and Reasons. The motion argued that requiring the Shwartz
   parties to “litigate the Lanham Act in enforcing remedies in a breach of
   contract claim is an error of law and manifest injustice,” because it would
   “result in significant unnecessary litigation and expense to the Court and the
   parties in relitigating an inapplicable trade dress infringement issue.”
   Instead, the Shwartz parties asked the district court to enter an injunction
   based on the language of the License Agreement that would enjoin the Khodr
   parties from “employing any action or the continuance of any condition
   which might suggest to the public that Khodr has any right to the Camellia
   Grill trade dress, or that Khodr continues to be associated with Camellia Grill




                                         12
Case: 21-30639       Document: 00516444303              Page: 13       Date Filed: 08/23/2022




                                         No. 21-30639


   Holdings beyond the Carrollton Avenue location.” The Khodr parties
   opposed any modification.
           The district court subsequently amended its original Order and
   Reasons to grant the Shwartz parties’ request for an injunction instead of a
   bench trial; however, the court did not issue an injunction based on the
   language of the License Agreement, but rather one based on the eight alleged
   elements of trade dress identified by us in Uptown Grill II. The district court
   stated that “[t]he enjoined parties’ utilization of all or most of the above
   Camellia Grill trade dress elements at any single location will constitute a
   violation of this injunction.” See Uptown Grill, LLC v. Shwartz, No. 13-6560,
   2021 WL 3772065 (E.D. La. Aug. 25, 2021).
           Again, the parties appealed to this Court. First the Shwartz parties
   appealed, arguing that the district court erred in denying the Rooker-Feldman
   motion to dismiss and in the scope of its permanent injunction. Next, the
   Khodr parties cross-appealed, arguing that the district court erred in denying
   the motion for sanctions.
                                               II.
           We begin by deciding whether the district court erred in denying the
   Shwartz parties’ motion to dismiss for lack of subject matter jurisdiction
   based on the Rooker-Feldman doctrine. In denying the motion, the district
   court made two alternative holdings: (1) that the motion to dismiss should be
   analyzed under Federal Rule of Civil Procedure 60(b)(4) rather than Rule 12
   and, as such, did not warrant disturbing the court’s final order; 5 and (2) that,


           5
             On appeal, the parties continue to dispute whether the motion should have been
   properly analyzed under Federal Rules of Civil Procedure 12(b)(1) and 12(h)(3), rather than
   Rule 60(b)(4). Under Rule 12(b)(1), a party may move to dismiss for lack of subject-matter
   jurisdiction; under Rule 12(h)(3), “[i]f the court determines at any time that it lacks
   subject-matter jurisdiction, the court must dismiss the action.” FED. R. CIV. P. 12(b)(1);




                                               13
Case: 21-30639        Document: 00516444303              Page: 14       Date Filed: 08/23/2022




                                          No. 21-30639


   even assuming that the motion should be analyzed under Rule 12(b)(1) and
   12(h)(3), it would nevertheless fail to satisfy the Rooker-Feldman doctrine.
   Because we uphold the district court’s conclusion that Rooker-Feldman does
   not apply, we do not reach the procedural question.
                                                A.
           “‘Reduced to its essence, the Rooker-Feldman doctrine holds that
   inferior federal courts do not have the power to modify or reverse state court
   judgments’ except when authorized by Congress.” Truong v. Bank of Am.,
   N.A., 717 F.3d 377, 382 (5th Cir. 2013) (quoting Union Planters Bank Nat’l
   Ass’n v. Salih, 369 F.3d 457, 462 (5th Cir. 2004)). The doctrine 6 is
   jurisdictional. Id. at 381. It is confined to “cases brought by state-court losers
   complaining of injuries caused by state-court judgments rendered before the
   district court proceedings commenced and inviting district court review and
   rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
   544 U.S. 280, 284 (2005). 7 “[I]n addition to the precise claims presented to
   the state court, Rooker-Feldman prohibits federal court review of claims that
   are ‘inextricably intertwined’ with a state court decision.” Burciaga v.



   12(h)(3). Under Rule 60(b)(4), “[o]n motion and just terms, the court may relieve a party
   . . . from a final judgment, order, or proceeding for the following reasons: . . . (4) the
   judgment is void.” FED. R. CIV. P. 60(b)(4). Because (as discussed below) we do not find
   that the court was deprived of subject-matter jurisdiction, we do not reach the issue of
   which rule applies. Under either rule, the motion fails.
           6
             The Rooker-Feldman doctrine derives from two Supreme Court cases, Rooker v.
   Fidelity Trust Co., 263 U.S. 413 (1923) and District of Columbia Court of Appeals v. Feldman,
   460 U.S. 462 (1983).
           7
             See also Houston v. Venneta Queen, 606 Fed. App’x 725, 730 (5th Cir. 2015)
   (unpublished) (citing Exxon, 544 U.S. at 284, to list four elements of the doctrine: “(1) a
   state-court loser; (2) alleging harm caused by a state-court judgment; (3) that was rendered
   before the district court proceedings began; and (4) the federal suit requests review and
   reversal of the state-court judgment”).




                                                14
Case: 21-30639     Document: 00516444303            Page: 15    Date Filed: 08/23/2022




                                     No. 21-30639


   Deutsche Bank Nat’l Trust Co., 871 F.3d 380, 384-85 (5th Cir. 2017) (citation
   omitted). However, “in light of the narrow ground Rooker-Feldman
   occupies,” the doctrine “does not prohibit a plaintiff from presenting some
   independent claim, albeit one that denies a legal conclusion that a state court
   has reached in a case to which [the plaintiff] was a party.” Truong, 717 F.3d
   at 382 (2013) (cleaned up). We review “the district court’s determination
   that Rooker-Feldman does not apply de novo.” Burciaga, 871 F.3d at 384.
          The district court concluded that Rooker-Feldman does not apply to
   this case because (1) the case was not brought by a state-court loser and
   (2) the case does not constitute a complaint of an injury caused by a claim
   “inextricably intertwined” with a state court decision. We agree with the
   second reason, and so need not address the first.
                                          B.
          “The second hallmark of the Rooker-Feldman inquiry is the source of
   the federal plaintiff’s alleged injury.” Truong, 717 F.3d at 382. “‘[I]f a federal
   plaintiff asserts as a legal wrong an allegedly erroneous decision by a state
   court, and seeks relief from a state court judgment based on that decision,
   Rooker-Feldman bars subject matter jurisdiction in federal court.’” Id. at 382-
   83 (quoting Noel v. Hall, 341 F.3d 1148, 1164 (9th Cir. 2003)); see also Morris
   v. Am. Home Mortg. Servicing, Inc., 443 Fed. App’x 22, 24 (5th Cir. 2011)
   (unpublished) (holding claims barred by Rooker-Feldman where “crucially,
   the only relief [the plaintiff] sought was the setting aside of the state
   foreclosure judgment . . . . This demonstrates that his injuries arose from the
   state court judgments”).
          The Shwartz parties argue that the conclusions of this Court and the
   district court run counter to the state courts’ holding that assigned all




                                           15
Case: 21-30639          Document: 00516444303              Page: 16        Date Filed: 08/23/2022




                                           No. 21-30639


   trademark rights to Shwartz based on the License Agreement. 8 However,
   Rooker-Feldman “does not prohibit a plaintiff from presenting some
   independent claim, albeit one that denies a legal conclusion that a state court
   has reached in a case to which he was a party.” Truong, 717 F.3d at 382
   (cleaned up); see also Weaver v. Tex. Capital Bank N.A., 660 F.3d 900, 904
   (5th Cir. 2011) (“[T]he Rooker-Feldman doctrine generally applies only
   where a plaintiff seeks relief that directly attacks the validity of an existing
   state court judgment.”).
           Here, the claims are independent. The litigation in federal court has
   been centered on the Bill of Sale, which neither party argues was interpreted
   by the state courts. In 2016, when examining the laches issue, we held that
   “even if the earlier litigation between Camellia Grill, Inc., CGH, and/or any
   of Khodr’s entities could somehow be imputed to Uptown Grill, the License
   Agreement, not the Bill of Sale, was at issue in those cases.” Uptown Grill I,
   817 F.3d at 256. 9 We went on to conclude that the Bill of Sale transferred to



           8
               In 2013, the Louisiana Fourth Circuit Court of Appeal held that:
           Because we find that the License Agreement is clear and explicit and thus
           should not be subject to any further interpretation by the court, and
           because Grill Holdings was in default of the License Agreement and failed
           to cure the breaches within the periods set forth in the agreement, we find
           that the trial court properly granted Camellia Grill’s motion for summary
           judgment.
   Grill Holdings, L.L.C. v. Camellia Grill Holdings, Inc., 120 So. 3d 294, 302 (La. Ct. App.
   2013).
           9
             In response, Shwartz argues that: “It is true that the state courts did not litigate a
   dispute regarding CGH’s ownership because it was not contested at any point by the Khodr
   Parties. In the five-year time frame in which the state court cases were being litigated, the
   Khodr Parties never once attempted to contest either the 2009 or 2013 state court opinions
   holding that CGH owned the Camellia Grill intellectual property.” To the extent this
   argument is based on laches, however, we already addressed that argument in 2016 and
   concluded that it did not bar the present suit. See Uptown Grill I, 817 F.3d at 256-57.




                                                 16
Case: 21-30639     Document: 00516444303            Page: 17   Date Filed: 08/23/2022




                                     No. 21-30639


   Uptown Grill the trademarks within or upon the Carrollton Avenue location,
   and we “decline[d] the Shwartz parties’ invitation to consider parol evidence
   such as the License Agreement in interpreting the Bill of Sale.” Id. at 258
   (footnote omitted). We also “reject[ed] the Shwartz parties’ argument that
   the License Agreement supersedes the Bill of Sale, thereby preserving
   CGH’s ownership of the trademarks.” Id. at 258 n.2. We addressed the
   License Agreement again in Uptown II, noting that it could be enforced as a
   “relative nullity” but reiterating that, “as this court previously held, the
   License Agreement does not supersede or modify the Bill of Sale.” 920 F.3d
   at 250. Accordingly, we hold that this federal litigation did not directly attack
   the state court judgments nor invited district court rejection of those
   judgments. Thus, Rooker-Feldman does not apply.
                                         III.
          We turn next to the injunction entered by the district court. Generally,
   we review a trial court’s grant or denial of a permanent injunction for abuse
   of discretion. Scott v. Schedler, 826 F.3d 207, 211 (5th Cir. 2016). The Court
   reviews the district court’s findings of fact under the clearly erroneous
   standard and its conclusions of law under the de novo standard. Id.
          The injunction provides:
          In crafting this injunction, the Court looks specifically to the
          definition of “trade dress” utilized by the Fifth Circuit in its
          May 29, 2019 opinion. “Trade dress” is defined as “the total
          image and overall appearance of a product [that] may include
          features such as the size, shape, color, color combinations,
          textures, graphics, and even sales techniques that characterize
          a particular product.” The alleged elements of trade dress
          include: (1) the pink and green interior paint scheme, (2) the
          “U-Shaped” double horseshoe counter design, (3) the
          stainless steel stemmed stools with green stool cushions,
          (4) the fluted metal design under the customer side of the




                                          17
Case: 21-30639     Document: 00516444303            Page: 18    Date Filed: 08/23/2022




                                     No. 21-30639


          counter and above the cooking line, (5) the visible pie cases
          attached to the rear wall at both ends of the cooking line, (6) the
          “straw popping” routine, (7) audible order calling routine, and
          (8) the individual counter checks handed to each customer.
          The enjoined parties’ utilization of all or most of the above
          Camellia Grill trade dress elements at any single location will
          constitute a violation of this injunction.
   The Shwartz parties now argue that the injunction should have been broader
   in scope — that it should be based on the language of the License Agreement,
   enjoining the Khodr parties from employing any action or the continuance of
   any condition which might suggest to the public that Khodr had the right to
   the Camellia Grill trade dress or that Khodr continued to be associated with
   Camellia Grill Holdings beyond the Carrollton restaurant. The Khodr
   parties, on the other hand, either maintain that the injunction is proper or
   suggest interpretation of it to require infringement of all eight features in
   combination.
          On appeal, the Shwartz parties raise two primary issues with the
   district court’s permanent injunction: (1) that the injunction should prohibit
   the Khodr parties from using any single element; and (2) that the injunction
   should include the element of wait staff attire. We find no abuse of discretion
   on the part of the district court’s denial of these two arguments.
          As for the first issue, the Shwartz parties primarily urge that the
   injunction must prohibit the use of any of the eight elements of trade dress.
   Yet we see no abuse of discretion where the district court adhered to our
   recitation of these eight elements, albeit adding the less precise language “all
   or most.” See Abercrombie & Fitch Stores, Inc. v. Am. Eagle Outfitters, Inc., 280
   F.3d 619, 632 (6th Cir. 2002) (“If [Abercrombie’s] trade dress really
   comprises all nine elements acting in concert to create its overall look, an
   injunction to prohibit marketing a line of clothing bearing a confusingly
   similar overall look would probably do the company little good, as American




                                          18
Case: 21-30639     Document: 00516444303           Page: 19   Date Filed: 08/23/2022




                                    No. 21-30639


   could easily drop a few items from its line . . . and thereby begin marketing a
   dissimilar line of products.”). Unlike other cases in which injunctions
   referencing trade dress have been reversed for vagueness, the injunction set
   forth by the district court here has much more detail than a general
   prohibition from employing “confusingly similar” trade dress. See, e.g., John
   H. Harland Co. v. Clarke Checks, Inc., 711 F.2d 966, 984-85 (11th Cir. 1983)
   (where district court had entered an injunction ordering defendant not to use
   trade dress which was “confusingly similar to the trade dress or overall
   appearance of plaintiff’s Memory Stub check products or is likely to cause
   confusion therewith…”, remand for “entry of an order which specifically
   described the acts which are prohibited by the permanent injunction”);
   Sterling Drug, Inc. v. Bayer AG, 14 F.3d 733, 748 (2d Cir. 1994) (trademark
   case where the injunction prohibited defendant from “violating any of
   Sterling’s rights in the trademark and trade name…under the Lanham
   Trademark Act,” it would be “too onerous a burden” for defendant to
   “guess—on pain of contempt—at what conduct the Lanham Act
   proscribes.”); Boost Oxygen, LLC v. Oxygen Plus, Inc., 477 F. Supp. 3d 871,
   885 (D. Minn. 2020), aff’d, 843 Fed. Appx. 322 (Fed. Cir. 2021) (consent
   judgment enjoining defendant from using a trade dress that was “confusingly
   similar” to plaintiff’s trade dress was impermissibly vague and added nothing
   to what the law already requires—thus, it could not support a finding of
   contempt); cf. Fleet Feet, Inc. v. Nike, Inc., 986 F.3d 458, 463-64 (4th Cir.
   2021) (describing “confusingly similar” language as “common in trademark
   case injunctions” where “[s]uch language does no more than warn the
   alleged infringer against ‘making an insignificant change in the mark to avoid
   the injunction and then using the altered mark in a confusingly similar




                                         19
Case: 21-30639        Document: 00516444303               Page: 20       Date Filed: 08/23/2022




                                          No. 21-30639


   manner.’” (quoting Wynn Oil Co. v. Am. Way Serv. Corp., 943 F.2d 595, 609
   (6th Cir. 1991)). 10
           The Shwartz parties’ second argument, that wait staff attire should
   have been included in the elements of trade dress, is complicated by the long
   procedural history of this case. The elements appear to have first been
   collected when the district court ruled, in May of 2017, that those eight
   elements had been identified to a sufficient extent such that the Khodr parties
   were on notice of them. Then, as observed above, the eight elements were
   picked up and quoted by us (in 2019) in Uptown Grill II; the case was then
   remanded “for proceedings to determine if Khodr breached the License
   Agreement by using the above-detailed alleged trade dress at the Chartres
   restaurant.” Uptown Grill II, 920 F.3d at 251 (emphasis added). There was
   no room on remand for reconsideration of the alleged elements that
   constituted trade dress. Thus, the district court did not abuse its discretion
   by leaving wait staff attire out of the injunction.
                                                IV.
           Finally, we turn to the Khodr parties’ cross-appeal. 11 Federal Rule of
   Civil Procedure 11(c)(2) requires that a motion for sanctions “must be


           10
               To the extent that the Shwartz parties separately complain of the “all or most”
   language of the injunction as too vague to notify the enjoined parties of the conduct the
   injunction prohibits, this argument is insufficiently briefed. They cite no caselaw, nor even
   give reference to Federal Rule of Civil Procedure 65(d), and instead only predict further
   litigation. This approach may be because the Shwartz parties themselves declined a trial on
   the trade dress definition in the district court.
           11
                The Shwartz parties argue that we should disregard the cross-appeal as
   improperly filed. We decline to do so. Though the cross-appeal was not properly docketed
   initially, the text of the notice does “clearly evince[] the party’s intent to appeal,” Mosley
   v. Dozby, 813 F.2d 659, 660 (5th Cir. 1987) (citation omitted), and it identifies both the
   parties and the Order and Reasons, entered by the district court, that denied the motion for
   sanctions. Thus, this case is distinguishable from other cases cited to by the Shwartz parties
   in which appeals were denied. See Shipp v. General Motors Corp., 750 F.2d 418, 428 (5th Cir.




                                                20
Case: 21-30639        Document: 00516444303              Page: 21       Date Filed: 08/23/2022




                                          No. 21-30639


   served” on the opposing party and “must not be filed or be presented to the
   court if the challenged paper, claim, defense, contention, or denial is
   withdrawn or appropriately corrected within 21 days after service or within
   another time the court sets.” This “safe harbor” provision in Rule 11 is a
   mandatory prerequisite for a Rule 11 motion. See Elliott v. Tilton, 64 F.3d 213,
   216 (5th Cir. 1995). Here, after the Khodr parties filed a motion for sanctions
   arguing that the Shwartz parties should be sanctioned for filing the Rooker-
   Feldman motion to dismiss, the district court denied the motion for failing to
   satisfy Rule 11’s safe harbor provision. The court explained:
           [T]he final Motion for Sanctions that Khodr filed with this
           Court contained substantial deviations from the draft version
           Khodr served upon Shwartz. These alterations include the
           addition of argument and case law under 28 U.S.C. § 1927, the
           addition of argument and case law relating to “legally
           indefensible” filings, and a change in the relief requested.
           Accordingly, even if the pleading need not be identical, this
           Court finds substantial differences between Khodr’s served
           and filed motions, thereby rendering Khodr’s Motion
           procedurally deficient. Accordingly, Khodr’s Motion for Rule
           11 Sanctions is denied.
   The Khodr parties appealed, arguing that it was error for the district court to
   deny sanctions.
           We review a district court’s interpretation of a Federal Rule of Civil
   Procedure de novo, as an issue of law. See Basha v. Mitsubishi Motor Credit of
   Am., Inc., 336 F.3d 451, 453 (5th Cir. 2003); Coleman v. United States, 912
   F.3d 824, 828 (5th Cir. 2019). Several district courts in the Fifth Circuit have


   1985) (in which the party “never filed a notice of cross-appeal”); C.A. May Marines Supply
   Co. v. Brunswick Corp., 649 F.2d 1049, 1055-56 (5th Cir. 1981) (in which the notice of appeal
   expressly mentioned only one part of an order as being appealed, and the appellant then
   attempted to challenge the other part of the order as well on appeal).




                                                21
Case: 21-30639        Document: 00516444303               Page: 22       Date Filed: 08/23/2022




                                          No. 21-30639


   held, as the district court in this case did, that the motion served and the
   motion filed must be identical to comply with Rule 11. 12 However, we have
   yet to address the issue of identicality.
           The closest we have come to interpreting the safe harbor provision of
   Rule 11 was in In re Pratt, 524 F.3d 580 (5th Cir. 2008). 13 In that case, the
   party moving for sanctions had served warning letters instead of copies of the
   motion for sanctions. Id. at 586. This Court noted that the Fourth, Eighth,
   Ninth, and Tenth Circuits had all concluded that informal notice was not
   sufficient to comply with Rule 11, though the Seventh Circuit allowed
   warning letters. Id. at 587-88. We then held:
           We are not persuaded that informal service is sufficient to
           satisfy the service requirement of Rule 9011 . . . . [T]he plain
           language of Rule 9011 mandates that the movant serve the
           respondent with a copy of the motion before filing it with the
           court. There is no indication in Rule 9011 (or Rule 11) or in the
           advisory notes to support Cadle’s contention that a motion for
           sanctions may be filed with the court without serving the
           respondent with a copy at least twenty-one days in advance.
           Moreover, we have continually held that strict compliance with
           Rule 11 is mandatory. We may not disregard the plain language
           of the statute and our prior precedent without evidence of
           congressional intent to allow “substantial compliance”
           through informal service.




           12
               See, e.g., Thabico Co. v. Kiewit Offshore Servs., Ltd., No. 2:16-CV-427, 2017 WL
   3387185, at *5 (S.D. Tex. Aug. 7, 2017) (Ramos, J.) (“Rule 11(c)’s safe harbor provisions
   are strictly construed and require Kiewit to have served its motion for sanctions in identical
   form at least 21 days prior to presenting it to the Court for a ruling.”).
           13
              Though the rule at issue in In re Pratt was Federal Rule of Bankruptcy Procedure
   9011, the Court referred to Rule 11 jurisprudence because the rules are “substantially
   identical.” In re Pratt, 524 F.3d at 586.




                                                22
Case: 21-30639        Document: 00516444303               Page: 23       Date Filed: 08/23/2022




                                          No. 21-30639


   Id. at 588 (footnote omitted). Thus, though In re Pratt did not specifically
   address the facts of this case, it did favorably discuss strict compliance with
   Rule 11. 14
           We hold today that the Rule 11 safe harbor provision requires
   identicality. Here, as the district court found, the served motion and the filed
   motion contained substantial differences. The motions were thus not
   identical, and the district court properly denied the motion and declined to
   enter sanctions. 15



           14
             The parties do not cite any other Fifth Circuit caselaw directly addressing the
   issue before us today. However, they do cite two unpublished cases that addressed
   somewhat similar issues. In Askins v. Hagopian, 713 Fed. App’x 380, 381 (5th Cir. 2018),
   this Court held that neither an email stating that the lawsuit was frivolous nor a copy of the
   Rule 11 motion given the same day instead of 21 days in advance complied with the safe
   harbor provision. In Margetis v. Furgeson, 666 Fed. App’x 328, 331-32 (5th Cir. 2016), this
   Court rejected a safe harbor argument based on the fact that the magistrate judge had
   recommended dismissal of the complaint during the 21 days, explaining plaintiffs “could
   have formally or informally disavowed their claims during the 21-day-period after
   Defendants served their motion,” since the district court did not adopt the
   recommendation for several months.
           15
               The Khodr parties also briefly argue that the district court should have granted
   sanctions and awarded fees and costs under 28 U.S.C. § 1927. The district court did not
   separately address the § 1927 request, other than to note that it was not made in the draft
   motion. The Khodr parties argue that this was error, as § 1927 does not contain a safe
   harbor requirement. See 28 U.S.C. § 1927 (“Any attorney. . . who so multiplies the
   proceedings in any case unreasonably and vexatiously may be required by the court to
   satisfy personally the excess costs, expenses, and attorneys’ fees reasonably incurred
   because of such conduct.”). Yet we have explained that the imposition of § 1927 sanctions
   is a decision “committed to the sound discretion of the court imposing them; we review
   only for abuse of that discretion.” Travelers Ins. Co. v. St. Jude Hosp., 38 F.3d 1414, 1417
   (5th Cir. 1994). Furthermore, § 1927 sanctions require a higher level of proof than Rule 11
   sanctions. See Bryant v. Military Dep’t of Miss., 597 F.3d 678, 694 (5th Cir. 2010). The
   Khodr parties made their § 1927 sanction request in a brief and conclusory manner in a
   filing titled “Motion for Rule 11 Sanctions.” The district court did not abuse its discretion
   by implicitly finding that the Shwartz parties did not vexatiously multiply proceedings. See,
   e.g., Rossello-Gonzalez v. Acevedo-Vilai, 483 F.3d 1, 7 (1st Cir. 2007).




                                                23
Case: 21-30639   Document: 00516444303        Page: 24   Date Filed: 08/23/2022




                               No. 21-30639


                                   V.
         For the foregoing reasons, we AFFIRM.




                                   24